Exhibit 10.45

 

FINAL

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into on the 18th day of December,
2004, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware corporation,
CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and JOHN BONDE (the
“Executive”). CSGS and Systems collectively are referred to in this Employment
Agreement as the “Companies”.

 

* * *

 

WHEREAS, Systems is a wholly-owned subsidiary of CSGS; and

 

WHEREAS, the Companies desire to employ the Executive as their President and
Chief Operating Officer; and

 

WHEREAS, the Executive desires to accept such employment upon the terms set
forth in this agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the
Companies and the Executive agree as follows:

 

1. Employment and Duties. Each of the Companies hereby employs the Executive as
its President and its Chief Operating Officer throughout the term of this
agreement and agrees to cause the Executive from time to time to be elected or
appointed to such corporate offices or positions. The duties and
responsibilities of the Executive shall include the duties and responsibilities
of the President and Chief Operating Officer which are set forth in the
respective bylaws of the Companies from time to time, overall responsibility for
the day-to-day operations of the Companies, and such other duties and
responsibilities consistent with the Executive’s corporate offices and positions
and this agreement which the Board of Directors of CSGS (the “Board”) or the
Chief Executive Officer of CSGS from time to time may assign to the Executive.
If the Executive is elected or appointed as a director of CSGS or Systems or as
an officer or director of any of the respective subsidiaries of the Companies
during the term of this agreement, then he also shall serve in such capacity or
capacities but without additional compensation.

 

2. Term. The term of this agreement shall begin on January 1, 2005, and shall
continue thereafter for a period of two (2) years through December 31, 2006,
unless the Executive’s employment under this agreement is sooner terminated in
accordance with this agreement. Thereafter, this Agreement shall automatically
renew on a month-to-month basis unless either party gives thirty (30) days prior
written notice to the other party.

 

3. Place of Employment. Regardless of the location of the executive offices of
the Companies during the term of this agreement, the Companies shall maintain a
suitably staffed



--------------------------------------------------------------------------------

office for the Executive in the Denver, Colorado, metropolitan area during the
term of this agreement; and the Executive will not be required without his
consent to relocate or transfer his executive office or principal personal
residence from the immediate vicinity of the Denver, Colorado, metropolitan
area. The Executive shall relocate his and his spouse’s principal personal
residence to the Denver, Colorado, metropolitan area not later than March 31,
2005; and the Companies shall pay or reimburse the Executive for the reasonable
costs of such relocation in accordance with the current employee relocation
expense policies and practices of the Companies for its senior executives
(except that the Companies shall not be required to pay any expenses associated
with selling or maintaining any of the Executive’s current residences), together
with an income tax gross-up payment where applicable.

 

4. Base Salary. For all services to be rendered by the Executive pursuant to
this agreement, the Companies agree to pay the Executive during the term of this
agreement a base salary (the “Base Salary”) at an annual rate of Five Hundred
Fifty Thousand Dollars ($550,000.00). The Executive’s annual incentive bonus
provided for in Paragraph 5 and all other compensation and benefits to which the
Executive is or may become entitled pursuant to this agreement or under any
plans or programs of the Companies shall be in addition to the Base Salary.

 

5. Annual Incentive Bonus. As soon as practicable after the execution of this
agreement, the Board shall establish an incentive bonus program for the
Executive for 2005, which may be part of the 2005 incentive bonus program
established by the Companies for its senior executives. Such incentive bonus
program shall be in written form, and the Companies shall provide a copy of such
incentive bonus program to the Executive promptly after it is established. The
same procedure shall be followed for 2006. The Executive and the Companies
understand and acknowledge that, among other things, such incentive bonus
program will involve achievement by the Companies of various financial
objectives, which may include but are not limited to revenues and earnings, and
also may include achievement by the Companies or the Executive of various
non-financial objectives consistent with the Executive’s corporate offices and
positions. Such incentive bonus program shall provide the opportunity for the
Executive to earn an incentive bonus of not less than one hundred percent (100%)
of his Base Salary if the agreed upon objectives for 2005 and 2006,
respectively, are fully achieved.

 

6. Expenses. During the term of this agreement, the Executive shall be entitled
to prompt reimbursement by the Companies of all reasonable ordinary and
necessary travel, entertainment, and other expenses incurred by the Executive
(in accordance with the policies and procedures established by the Companies for
their respective senior executive officers) in the performance of his duties and
responsibilities under this agreement; provided, that the Executive shall
properly account for such expenses in accordance with the policies and
procedures of the Companies, which may include but are not limited to itemized
accountings.

 

7. Other Benefits. During the term of this agreement, the Companies shall
provide to the Executive and his eligible dependents at the expense of the
Companies individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage, in each case
at least as favorable as those coverages which are provided to the other senior
executives of the Companies. During the term of this agreement, the Executive
shall be



--------------------------------------------------------------------------------

entitled to receive a monthly automobile allowance from the Companies in the
amount of Eight Hundred Dollars ($800.00) and to financial and tax planning
services in accordance with the current policies and practices of the Companies
for its senior executives. During the term of this agreement, the Companies
shall pay an initiation fee and the monthly dues and assessments necessary to
provide and maintain for the Executive a social membership in a country club or
social club in the Denver, Colorado, metropolitan area selected by the
Executive; usage charges (such as but not limited to charges for meals) imposed
by such club shall be paid or reimbursed to the Executive to the extent they
fall within the scope of Paragraph 6 and shall be paid by the Executive without
right of reimbursement to the extent they are personal in nature. During the
term of this agreement, the Executive also shall be entitled to participate in
such other benefit plans or programs which the Companies from time to time may
make available to their employees generally (except such programs, such as the
1996 Employee Stock Purchase Plan of CSGS, in which executive officers of CSGS
are not eligible to participate because of securities law restrictions). The
Stock Incentive Plans of CSGS are administered by the Compensation Committee of
the Board, and such Committee has sole authority to make grants to the Executive
under such Plans. The Companies agree that (i) promptly after the Executive
commences his employment with the Companies pursuant to this agreement, the
Committee shall grant to the Executive a restricted stock award under the 1996
Stock Incentive Plan of CSGS covering 75,000 shares of the Common Stock of CSGS,
(ii) if the Executive is employed by the Companies on July 1, 2005, the
Committee shall grant to the Executive an additional restricted stock award
under such Plan covering 75,000 shares of the Common Stock of CSGS, and (iii) if
the Executive is employed by the Companies on December 31, 2005, the Committee
shall grant to the Executive an additional restricted stock award under such
Plan covering 50,000 shares of the Common Stock of CSGS. The vesting of the
shares covered by such restricted stock awards will be at the rate of 25% of the
shares covered by an award on each of the first four anniversaries of the award
date if the Executive is then employed by the Companies but with the immediate
vesting of any unvested shares covered by such restricted stock awards upon a
Change of Control; however, such grants and their respective vesting schedules
will not in any way obligate the Companies to continue the employment of the
Executive in any capacity or for any particular period of time or be deemed to
extend the term of this agreement.

 

8. Vacations and Holidays. During the term of this agreement, the Executive
shall be entitled to paid vacations and holidays in accordance with the policies
of the Companies in effect from time to time for their respective senior
executive officers, but in no event shall the Executive be entitled to less than
four (4) weeks of vacation during each calendar year.

 

9. Full-Time Efforts and Other Activities. During the term of this agreement, to
the best of his ability and using all of his personal skills, the Executive
shall devote substantially all of his working time and efforts during the normal
business hours of the Companies to the business and affairs of the Companies and
to the diligent and faithful performance of the duties and responsibilities
assigned to him by or pursuant to this agreement, except for vacations,
holidays, and sick days. However, the Executive may devote a reasonable amount
of his time to civic, community, or charitable activities, to service on the
governing bodies or committees of trade associations or similar organizations of
which either or both of the Companies are members, and, with the prior approval
of the Board or the Chief Executive Officer of CSGS, to service as a director of
other corporations and to other types of activities not expressly mentioned in
this



--------------------------------------------------------------------------------

paragraph, so long as the activities referred to in this sentence do not
materially interfere with the proper performance of the Executive’s duties and
responsibilities under this agreement. The Executive also shall be free to
manage and invest his assets in such manner as will not require any substantial
services by the Executive in the conduct of the businesses or affairs of the
entities or in the management of the properties in which such investments are
made, so long as such activities do not materially interfere with the proper
performance of the Executive’s duties and responsibilities under this agreement.

 

10. Termination of Employment.

 

(a) Termination Because of Death. The Executive’s employment by the Companies
under this agreement shall terminate upon his death. If the Executive’s
employment under this agreement terminates because of his death, then the
Executive’s estate or his beneficiaries (as the case may be) shall be entitled
to receive the following compensation and benefits from the Companies:

 

  (i) The Base Salary through the date of the Executive’s death;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which his death occurs (computed as if the Executive were
employed by the Companies throughout such calendar year), based upon the number
of days in such calendar year elapsed through the date of the Executive’s death
as a proportion of 365, to be paid at the same time that such incentive bonus
would have been paid had the Executive’s death not occurred, and provided
further that the Executive need not be employed by the companies on the date any
such annual incentive bonus is paid in order to earn the annual incentive bonus,
if any;

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the date of the Executive’s death; and

 

  (iv) Any other benefits payable by reason of the Executive’s death, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the date of the Executive’s death.

 

(b) Termination Because of Disability. If the Executive becomes unable by reason
of physical injury, disease, or mental illness to substantially perform his
duties and responsibilities under this agreement for a continuous period of six
(6) months or more or for more than one hundred eighty (180) days in the
aggregate (whether or not consecutive) during the term of this agreement, then
at any time after the elapse of such six-month period or such 180 days, as the
case may be, the Board may terminate the Executive’s employment by the Companies
under this agreement. If the Executive’s employment under this agreement is
terminated by the Board because of such disability on the part of the Executive,
then the Executive shall be entitled to receive the following compensation and
benefits from the Companies:

 

  (i) The Base Salary through the effective date of such termination;



--------------------------------------------------------------------------------

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which such termination occurs (computed as if the Executive
were employed by the Companies throughout such calendar year), based upon the
number of days in such calendar year elapsed through the effective date of such
termination as a proportion of 365, to be paid at the same time that such
incentive bonus would have been paid if such termination had not occurred, and
provided further that the Executive need not be employed by the companies on the
date any such annual incentive bonus is paid in order to earn the annual
incentive bonus, if any;

 

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the effective date of such termination, to the extent
that such continued participation by the Executive is permitted under the terms
and conditions of such plans (unless such continued participation is restricted
or prohibited by applicable governmental regulations governing such plans),
until the first to occur of the cessation of such disability, the Executive’s
death, the Executive’s attainment of age sixty-five (65), or (separately with
respect to the termination of each benefit) the provision of a substantially
equivalent benefit to the Executive by another employer of the Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance,

 

  (3) Group life insurance, and

 

  (4) Group long-term disability insurance;

 

    and

 

  (v) Any other benefits payable by reason of the Executive’s disability, or to
which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the effective date of such termination.



--------------------------------------------------------------------------------

For purposes of this subparagraph (b), decisions with respect to the Executive’s
disability shall be made by the Board, using its reasonable good faith judgment;
and, in making any such decision, the Board shall be entitled to rely upon the
opinion of a duly licensed and qualified physician selected by a majority of the
members of the Board who are not employees of either of the Companies or any of
their respective subsidiaries.

 

(c) Termination for Cause. The Board may terminate the Executive’s employment by
the Companies under this agreement for cause; however, for purposes of this
agreement “cause” shall mean only (i) the Executive’s confession or conviction
of theft, fraud, embezzlement, or other crime involving dishonesty, (ii) the
Executive’s certification of materially inaccurate financial or other
information pertaining to the Companies with actual knowledge of such
inaccuracies on the part of the Executive, (iii) the Executive’s refusal or
willful failure to cooperate with an investigation by a governmental agency
pertaining to the financial or other business affairs of the Companies unless
such refusal or willful failure is based upon a written direction of the Board
or the written advice of counsel, (iv) the Executive’s excessive absenteeism
(other than by reason of physical injury, disease, or mental illness) without a
reasonable justification and failure on the part of the Executive to cure such
absenteeism within twenty (20) days after his receipt of a written notice from
the Board or the Chief Executive Officer of CSG’s setting forth the particulars
of such absenteeism, (v) material violation by the Executive of the provisions
of Paragraph 11, (vi) habitual and material negligence by the Executive in the
performance of his duties and responsibilities under or pursuant to this
agreement and failure on the part of the Executive to cure such negligence
within twenty (20) days after his receipt of a written notice from the Board or
the Chief Executive Officer of CSGS setting forth in reasonable detail the
particulars of such negligence, (vii) material non-compliance by the Executive
with his obligations under Paragraph 9 and failure to correct such
non-compliance within twenty (20) days after his receipt of a written notice
from the Board or the Chief Executive Officer of CSGS setting forth in
reasonable detail the particulars of such non-compliance, (viii) material
failure by the Executive to comply with a lawful directive of the Board or the
Chief Executive Officer of CSGS and failure to cure such non-compliance within
twenty (20) days after his receipt of a written notice from the Board or the
Chief Executive Officer of CSGS setting forth in reasonable detail the
particulars of such non-compliance, (ix) a material breach by the Executive of
any of his fiduciary duties to the Companies and, if such breach is curable, the
Executive’s failure to cure such breach within twenty (20) days after his
receipt of a written notice from the Board or the Chief Executive Officer of
CSGS setting forth in reasonable detail the particulars of such breach, or. In
no event shall the results of operations of the Companies or any business
judgment made in good faith by the Executive constitute an independent basis for
termination for cause of the Executive’s employment under this agreement. Any
termination of the Executive’s employment for cause must be authorized by a
majority vote of the Board taken not later than six (6) months after any member
of the Board (other than the Executive) has actual knowledge of the occurrence
of the event or conduct constituting the cause for such termination. If the
Executive’s employment under this agreement is terminated by the Board for
cause, then the Executive shall be entitled to receive only the following
compensation and benefits from the Companies:

 

  (i) The Base Salary through the effective date of such termination;



--------------------------------------------------------------------------------

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination; and

 

  (iii) Any other benefits payable to the Executive upon his termination for
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the effective date of such
termination.

 

(d) Termination Without Cause Prior to a Change of Control. If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive’s
employment under this agreement for any reason other than cause or the
Executive’s death or disability, then the Executive shall be entitled to receive
the following compensation, benefits, and other payments from the Companies:

 

  (i) If the effective date of such termination is during 2005, the Base Salary
through December 31, 2006, and if the effective date of such termination is
during or after 2006, the Base Salary through that date which is one (1) year
after the effective date of such termination, such Base Salary to be paid at the
same times that the Base Salary would have been paid if such termination had not
occurred (the date through which the Base Salary is to be paid pursuant to this
subparagraph (d)(i) being referred to as the “Ending Date”); provided, that if
the Executive commences employment with another employer, whether as an employee
or as a consultant, prior to the Ending Date (for purposes of this Paragraph 10,
the “Other Employment”), then such payments of the Base Salary shall be reduced
from time to time by the aggregate amount of salary, cash bonus, and consulting
fees received or receivable by the Executive from the Other Employment for
services performed by him during the period from the commencement of the Other
Employment through the Ending Date;

 

  (ii) A pro rata portion of the Executive’s annual incentive bonus for the
calendar year in which such termination occurs (computed as if the Executive
were employed by the Companies throughout such calendar year), based upon the
number of days in such calendar elapsed through the effective date of such
termination as a proportion of 365, to be paid at the same time that such
incentive bonus would have been paid if such termination had not occurred, and
provided further that the Executive need not be employed by the companies on the
date any such annual incentive bonus is paid in order to earn the annual
incentive bonus, if any;



--------------------------------------------------------------------------------

  (iii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such termination;

 

  (iv) Continued participation in the following benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the effective date of such termination, to the extent
that such continued participation by the Executive is permitted under the terms
and conditions of such plans (unless such continued participation is restricted
or prohibited by applicable governmental regulations governing such plans),
until the first to occur of the Ending Date or (separately with respect to the
termination of each benefit) the provision of a substantially equivalent benefit
to the Executive by another employer of the Executive:

 

  (1) Group medical and hospital insurance,

 

  (2) Group dental insurance,

 

  (3) Group life insurance, and

 

  (4) Group long-term disability insurance;

 

    and

 

  (v) Any other benefits payable to the Executive upon his termination without
cause, or to which the Executive otherwise may be entitled, under any benefit
plans or programs of the Companies in effect on the effective date of such
termination.

 

(e) Termination Without Cause After a Change of Control. If, after the
occurrence of a Change of Control, the Companies or any Permitted Assignee
terminates the Executive’s employment under this agreement for any reason other
than cause or the Executive’s death or disability, then the Executive shall be
entitled to receive from the Companies and the Permitted Assignee, if any (all
of whom shall be jointly and severally liable therefor), all of the
compensation, benefits, and other payments from the Companies which are
described and provided for in subparagraph (d) of this Paragraph 10 (as modified
by this subparagraph (e)); provided, however, that for purposes of this
subparagraph (e) the aggregate Base Salary payable under subparagraph (d)(i) (as
modified by this subparagraph (e)) for all periods through the Ending Date shall
be paid to the Executive in a lump sum without regard to Other Employment not
later than thirty (30) days after the effective date of such termination, and
provided further that the annual incentive bonus payable under subparagraph
(d)(ii) (as modified by this subparagraph (e)) shall be 100% of Executive’s
annual incentive bonus and shall not be pro rated



--------------------------------------------------------------------------------

(f) Constructive Termination. If at any time during the term of this agreement
the Board, the Chief Executive Officer of CSGS, or a Permitted Assignee (i)
materially alters the duties and responsibilities of the Executive provided for
in Paragraph 1, (ii) assigns to the Executive duties and responsibilities
materially inappropriate for the President and Chief Operating Officer of the
Companies without the Executive’s written consent, (iii) materially reduces the
Executive’s Base Salary from the amount of Base Salary in effect immediately
prior to such reduction, (iv) without the Executive’s written consent, relocates
the Executive’s executive office or principal personal residence in violation of
Paragraph 3 of this agreement, (v) or is in material breach of this Agreement,
then, at the election of the Executive (such election to be made by written
notice from the Executive to the Board or the Permitted Assignee, as may be
appropriate in the circumstances), (x) such action by the Board, the Chief
Executive Officer of CSGS, or such Permitted Assignee shall constitute a
constructive termination of the Executive’s employment by the Companies for a
reason other than cause (the “Constructive Termination”), (y) the Executive
thereupon may resign from his offices and positions with the Companies and shall
not be obligated to perform any further services of any kind to or for the
Companies, and (z) the Executive shall be entitled to receive from the Companies
(and the Permitted Assignee, if applicable) at the applicable times all of the
compensation, benefits, and other payments described in subparagraph (d) or
subparagraph (e) of this Paragraph 10 (whichever may be applicable), as if the
effective date of the Executive’s resignation were the effective date of his
termination of employment for purposes of determining such compensation,
benefits, and other payments. Notwithstanding the foregoing provisions of this
subparagraph (f), before exercising any of his rights pursuant to the preceding
sentence, the Executive shall give written notice to the Board of CSGS setting
forth the Executive’s intent to exercise such rights and specifying the
Constructive Termination which the Executive claims to be the basis for such
intended exercise; and the Companies shall have twenty (20) days after the Board
has received such notice to take such actions, if any, as the Companies may deem
appropriate to eliminate such claimed Constructive Termination (without thereby
admitting that a Constructive Termination had occurred). If the Companies so act
to eliminate such claimed Constructive Termination, then the Executive shall not
have any rights under this subparagraph (f) with respect to such claimed
Constructive Termination.

 

(g) Voluntary Resignation. If the Executive voluntarily resigns as an employee
of the Companies at any time during the term of this agreement and thereby
voluntarily terminates his employment under this agreement and if none of
subparagraphs (a) through (f) of this Paragraph 10 is applicable to such
termination, then the Executive shall be entitled to receive only the following
compensation, benefits, and other payments from the Companies:

 

  (i) The Base Salary through the effective date of such voluntary resignation;

 

  (ii) Any other amounts earned, accrued, or owed to the Executive under this
agreement but not paid as of the effective date of such voluntary resignation;

 

  (iii) If (and only if) the Executive’s voluntary resignation is effective on
December 31 of a particular calendar year, the Executive’s



--------------------------------------------------------------------------------

    annual incentive bonus (if any) for such calendar year, to be paid in
accordance with the regular schedule for its payment; and

 

  (iv) Any other benefits payable to the Executive upon his voluntary
resignation, or to which the Executive otherwise may be entitled, under any
benefit plans or programs of the Companies in effect on the effective date of
such voluntary resignation.

 

The Executive understands and agrees that if this subparagraph (g) is applicable
to the termination of the Executive’s employment with the Companies, then,
unless his voluntary resignation is effective on December 31 of a particular
calendar year, the Executive will not be entitled to any annual incentive bonus
for the calendar year in which his voluntary resignation becomes effective.

 

(h) Liquidated Damages. The Executive agrees to accept the compensation,
benefits, and other payments provided for in subparagraph (d), subparagraph (e),
or subparagraph (f) of this Paragraph 10, as the case may be, as full and
complete liquidated damages for any breach of this agreement resulting from the
actual or constructive termination by the Companies of the Executive’s
employment under this agreement for a reason other than cause or the Executive’s
death or disability; and the Executive shall not have and hereby waives and
relinquishes any other rights or claims in respect of such breach.

 

(i) Notice of Other Employment and of Benefits. The Executive promptly shall
notify the Companies in writing of (i) his acceptance of the Other Employment
referred to in subparagraph (d) of this Paragraph 10, (ii) the effective date of
such Other Employment, and (iii) the amount of salary, cash bonus, and
consulting fees which the Executive receives or is entitled to receive from the
Other Employment for services performed by him during the period from the
commencement of the Other Employment through the Ending Date. Whenever relevant
for purposes of this Paragraph 10, the Executive also promptly shall notify the
Companies of his receipt from another employer of any benefits of the types
referred to in subparagraphs (b)(iv) and (d)(iv) of this Paragraph 10. Such
information shall be updated by the Executive whenever necessary to keep the
Companies informed on a current basis.

 

(j) Modification of Benefit Plans or Programs. Except as otherwise expressly set
forth in this agreement, nothing contained in this Paragraph 10 shall obligate
the Companies to institute, maintain, or refrain from changing, amending, or
discontinuing any benefit plan or program referred to in subparagraph (b)(iv) or
(d)(iv) of this Paragraph 10 so long as such actions are similarly applicable to
senior executives of the Companies generally.

 

(k) Rights of Estate. If the Executive dies prior to his receipt of all of the
cash payments to which he may be entitled pursuant to subparagraph (b), (c),
(d), (e), (f), or (g) of this Paragraph 10 if any such subparagraph becomes
applicable, then the unpaid portion of such cash payments shall be paid by the
Companies to the personal representative of the Executive’s estate at the same
time or times that the payments would have been made to the Executive if he
still were living.



--------------------------------------------------------------------------------

(l) Excess Parachute Payments. If any of the payments required to be made to the
Executive pursuant to subparagraph (d), (e), or (f) of this Paragraph 10
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder, and
the Executive becomes liable for any excise tax on such “excess parachute
payments” and any interest or penalties thereon (such excise tax, interest, and
penalties, collectively, the “Tax Penalties”), then the Companies (and the
Permitted Assignee, if applicable) promptly shall make a cash payment (the
“Additional Payment”) to the Executive in an amount equal to the Tax Penalties.
The Companies also promptly shall make an additional cash payment to the
Executive in an amount rounded to the nearest $100.00 which is equal to any
additional income, excise, and other taxes (using the individual tax rates
applicable to the Executive for the year for which such Tax Penalties are owed)
for which the Executive will be liable as a result of the Executive’s receipt of
the Additional Payment (the additional cash payment provided for in this
sentence being referred to as a “Gross-Up Payment”). In addition, the Executive
shall be entitled to promptly receive from the Companies (and the Permitted
Assignee, if applicable) a further Gross-Up Payment in respect of each prior
Gross-Up Payment until the amount of the last Gross-Up Payment is less than
$100.00.

 

11. Nondisclosure. During the term of this agreement and thereafter, the
Executive shall not, without the prior written consent of the Board or a person
(other than the Executive) so authorized by the Board, disclose or use for any
purpose (except in the course of his employment under this agreement and in
furtherance of the business of the Companies or any of their respective
subsidiaries) any confidential information, trade secrets, or proprietary data
of the Companies or any of their respective subsidiaries (collectively, for
purposes of this agreement, “Confidential Information”); provided, however, that
Confidential Information shall not include any information then known generally
to the public or ascertainable from public or published information (other than
as a result of unauthorized disclosure by the Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by the Companies or their
respective subsidiaries, as the case may be.

 

12. Successors and Assigns. This agreement and all rights under this agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors,
and assigns. This agreement is personal in nature, and none of the parties to
this agreement shall, without the written consent of the others, assign or
transfer this agreement or any right or obligation under this agreement to any
other person or entity, except as permitted by Paragraph 14.

 

13. Notices. For purposes of this agreement, notices and other communications
provided for in this agreement shall be deemed to be properly given if delivered
personally or sent either by next-business-day prepaid express delivery by a
recognized national express delivery service or by United States certified mail,
return receipt requested, postage prepaid, in either case addressed as follows:

 

If to the Executive:   John Bonde



--------------------------------------------------------------------------------

    c/o CSG Systems, Inc.     7887 East Belleview Avenue, Suite 1000    
Englewood, Colorado 80111 If to the Companies:   CSG Systems International, Inc.
        and CSG Systems, Inc.     7887 East Belleview Avenue, Suite 1000    
Englewood, Colorado 80111     Attn: Chief Executive Officer     With a copy to
the General Counsel     of the Companies,

 

or to such other address as either party may have furnished to the other party
in writing in accordance with this paragraph. Such notices or other
communications shall be effective only upon receipt.

 

14. Merger, Consolidation, Sale of Assets. In the event of (a) a merger of
Systems with another corporation (other than CSGS) in a transaction in which
Systems is not the surviving corporation, (b) the consolidation of Systems into
a new corporation resulting from such consolidation, (c) the sale or other
disposition of all or substantially all of the assets of Systems, the Companies
may assign this agreement and all of the rights and obligations of the Companies
under this agreement to the surviving, resulting, or acquiring entity (for
purposes of this agreement, a “Permitted Assignee”); provided, that such
surviving, resulting, or acquiring entity shall in writing assume and agree to
perform all of the obligations of the Companies under this agreement; and
provided further, that the Companies shall remain jointly and severally liable
for the performance of the obligations of the Companies under this agreement in
the event of a failure of the Permitted Assignee to perform its obligations
under this agreement.

 

15. Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

 

  (a) CSGS is merged or consolidated into another corporation, and immediately
after such merger or consolidation becomes effective the holders of a majority
of the outstanding shares of voting capital stock of CSGS immediately prior to
the effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

 

  (b) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of CSGS;



--------------------------------------------------------------------------------

  (c) the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other “going private” transaction (other than a transaction
sponsored by the then current management of CSGS);

 

  (d) CSGS dissolves or sells or otherwise disposes of all or substantially all
of its property and assets (other than to an entity or group of entities which
is then under common majority ownership (directly or indirectly) with CSGS);

 

  (e) in one or more substantially concurrent transactions or in a series of
related transactions, CSGS directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which CSGS conducted
the Sold Business and regardless of whether such disposition is accomplished
through a sale of assets, the transfer of ownership of an entity or entities, a
merger, or in some other manner) and either (i) the fair market value of the
consideration received or to be received by CSGS for the Sold Business is equal
to at least thirty percent (30%) of the market value of the outstanding Common
Stock of CSGS determined by multiplying the average of the closing prices for
the Common Stock of CSGS on the thirty (30) trading days immediately preceding
the date of the first public announcement of the proposed disposition of the
Sold Business by the average of the numbers of outstanding shares of Common
Stock on such thirty (30) trading days or (ii) the revenues of the Sold Business
during the most recent four (4) calendar quarters ended prior to the first
public announcement of the proposed disposition of the Sold Business represented
thirty percent (30%) or more of the total consolidated revenues of CSGS during
such four (4) calendar quarters; or

 

  (f) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.

 

16. Miscellaneous. No provision of this agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and is signed by the Executive and an officer of CSGS (other than the
Executive) so authorized by the Board. No waiver by any party to this agreement
at any time of any breach by any other party of, or compliance by any other
party with, any condition or provision of this agreement to be performed by such
other party shall be deemed to be a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this agreement have been made by any party that are not
expressly set forth in this agreement.



--------------------------------------------------------------------------------

17. Representations of Companies. The Companies severally represent and warrant
to the Executive that they have full legal power and authority to enter into
this agreement, that the execution and delivery of this agreement by the
Companies have been duly authorized by their respective boards of directors, and
that the performance of their respective obligations under this agreement will
not violate any agreement between the Companies, or either of them, and any
other person, firm, or organization.

 

18. Non-Solicitation of Employees. For a period of one (1) year after the
effective date of the termination of the Executive’s employment under this
agreement for any reason, whether voluntarily or involuntarily and with or
without cause, without the prior written consent of CSGS the Executive agrees
(i) not to directly or indirectly employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to any other person that such other person employ or solicit for employment any
person who then is an employee of the Companies (or either of them) or any of
the respective subsidiaries of the Companies and (ii) not to recommend to any
then employee of the Companies (or either of them) or any of the respective
subsidiaries of the Companies that such employee leave the employ of such
employer.

 

19. Post-Termination Noncompetition. Because the Confidential Information known
to or developed by the Executive during his employment by the Companies will
encompass at the highest level information concerning the plans, strategies,
products, operations, and existing and prospective customers of the Companies
and their respective subsidiaries and could not practically be disregarded by
the Executive, the Executive acknowledges that his provision of executive
services to a competitor of the Companies (or either of them) or any of the
respective subsidiaries of the Companies soon after the termination of the
Executive’s employment by the Companies would inevitably result in the use of
the Confidential Information by the Executive in his performance of such
executive services, even if the Executive were to use his best efforts to avoid
such use of the Confidential Information. To prevent such use of the
Confidential Information and the resulting unfair competition and wrongful
appropriation of the goodwill and other valuable proprietary interests of the
Companies, the Executive agrees that for a period of one (1) year after the
termination of his employment by the Companies for any reason, whether
voluntarily or involuntarily and with or without cause, the Executive will not,
directly or indirectly:

 

  (a) engage, whether as an employee, agent, consultant, independent contractor,
owner, partner, member, or otherwise, in a business activity which then competes
in a material way with a business activity then being actively engaged in by the
Companies (or either of them) or any of the respective subsidiaries of the
Companies;

 

  (b) solicit or recommend to any other person that such period solicit any then
customer of the Companies (or either of them) or any of the respective
subsidiaries of the Companies, which customer also was a customer of the



--------------------------------------------------------------------------------

    Companies (or either of them) or any of the respective subsidiaries of the
Companies at any time during the one (1) year period prior to the termination of
the Executive’s employment by the Companies, for the purpose of obtaining the
business of such customer in competition with the Companies (or either of them)
or any of the respective subsidiaries of the Companies; or

 

  (c) induce or attempt to induce any then customer or prospective customer of
the Companies (or either of them) or any of the respective subsidiaries of the
Companies to terminate or not commence a business relationship with the
Companies (or either of them) or any of the respective subsidiaries of the
Companies.

 

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive’s positions with the Companies and that the Executive’s compensation
and benefits under this agreement are sufficient consideration for the
Executive’s acceptance of such restrictions. Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, be fully enforced. Nothing
contained in this paragraph shall be construed to preclude the investment by the
Executive of any of his assets in any publicly owned entity so long as the
Executive has no direct or indirect involvement in the business of such entity
and owns less than 2% of the voting equity securities of such entity. Nothing
contained in this paragraph shall be construed to preclude the Executive from
becoming employed by or serving as a consultant to or having dealings with a
publicly owned entity one of whose businesses is a competitor of the Companies
(or either of them) or any of the respective subsidiaries of the Companies so
long as such employment, consultation, or dealings do not directly or indirectly
involve or relate to the business of such entity which is a competitor of the
Companies (or either of them) or any of the respective subsidiaries of the
Companies.

 

20. Joint and Several Obligations. All of the obligations of the Companies under
this agreement are joint and several; and neither the bankruptcy, insolvency,
dissolution, merger, consolidation, or reorganization nor the cessation of
business or corporate existence of one of the Companies shall affect, impair, or
diminish the obligations under this agreement of the other of the Companies. The
compensation and benefits to which the Executive is entitled under this
agreement are aggregate compensation and benefits, and the payment of such
compensation or the provision of such benefits by one of the Companies shall to
the extent of such payment or provision satisfy the obligations of the other of
the Companies. The Companies may agree between themselves as to which of them
will be responsible for some or all of the Executive’s compensation and benefits
under this agreement, but any such agreement between the Companies shall not
diminish to any extent the joint and several liability of the Companies to the
Executive for all of such compensation and benefits.



--------------------------------------------------------------------------------

21. Injunctive Relief. The Executive acknowledges that his violation of the
provisions and restrictions contained in Paragraphs 11, 18, and 19 could cause
significant injury to the Companies for which the Companies would have no
adequate remedy at law. Accordingly, the Executive agrees that the Companies
will be entitled, in addition to any other rights and remedies which then may be
available to the Companies, to seek and obtain injunctive relief to prevent any
breach or potential breach of any of the provisions and restrictions contained
in Paragraph 11, 18, or 19.

 

22. Dispute Resolution. Subject to the provisions of Paragraph 21, any claim by
the Executive or the Companies arising from or in connection with this
agreement, whether based on contract, tort, common law, equity, statute,
regulation, order, or otherwise (a “Dispute”), shall be resolved as follows:

 

  (a) Such Dispute shall be submitted to mandatory and binding arbitration at
the election of either the Executive or the particular Company involved (the
“Disputing Party”). Except as otherwise provided in this Paragraph 22, the
arbitration shall be pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”).

 

  (b) To initiate the arbitration, the Disputing Party shall notify the other
party in writing within 30 days after the occurrence of the event or events
which give rise to the Dispute (the “Arbitration Demand”), which notice shall
(i) describe in reasonable detail the nature of the Dispute, (ii) state the
amount of any claim, (iii) specify the requested relief, and (iv) name an
arbitrator who (A) has been licensed to practice law in the U.S. for at least
ten years, (B) has no past or present relationship with either the Executive or
the Companies, and (C) is experienced in representing clients in connection with
employment related disputes (the “Basic Qualifications”). Within fifteen (15)
days after the other party’s receipt of the Arbitration Demand, such other party
shall serve on the Disputing Party a written statement (i) answering the claims
set forth in the Arbitration Demand and including any affirmative defenses of
such party, (ii) asserting any counterclaim, which statement shall (A) describe
in reasonable detail the nature of the Dispute relating to the counterclaim, (B)
state the amount of the counterclaim, and (C) specify the requested relief, and
(iii) naming a second arbitrator satisfying the Basic Qualifications. Promptly,
but in any event within five (5) days thereafter, the two arbitrators so named
shall select a third neutral arbitrator from a list provided by the AAA of
potential arbitrators who satisfy the Basic Qualifications and who have no past
or present relationship with the parties’ counsel, except as otherwise disclosed
in writing to and approved by the parties. The arbitration will be heard by a
panel of the three arbitrators so chosen (the “Arbitration Panel”), with the
third arbitrator so chosen serving as the chairperson of the Arbitration Panel.
Decisions of a majority of the members of the Arbitration Panel shall be
determinative.

 

  (c) The arbitration hearing shall be held in Denver, Colorado. The Arbitration
Panel is specifically authorized to render partial or full summary judgment as



--------------------------------------------------------------------------------

    provided for in the Federal Rules of Civil Procedure. The Arbitration Panel
will have no power or authority, under the Commercial Arbitration Rules of the
AAA or otherwise, to relieve the parties from their agreement hereunder to
arbitrate or otherwise to amend or disregard any provision of this agreement,
including, without limitation, the provisions of this Paragraph 22.

 

  (d) If an arbitrator refuses or is unable to proceed with arbitration
proceedings as called for by this Paragraph 22, such arbitrator shall be
replaced by the party who selected such arbitrator or, if such arbitrator was
selected by the two party-appointed arbitrators, by such two party-appointed
arbitrators’ selecting a new third arbitrator in accordance with Paragraph
22(b), in either case within five (5) days after such declining or withdrawing
arbitrator’s giving notice of refusal or inability to proceed. Each such
replacement arbitrator shall satisfy the Basic Qualifications. If an arbitrator
is replaced pursuant to this Paragraph 22(d) after the arbitration hearing has
commenced, then a rehearing shall take place in accordance with the provisions
of this Paragraph 22(d) and the Commercial Arbitration Rules of the AAA.

 

  (e) Within ten (10) days after the closing of the arbitration hearing, the
Arbitration Panel shall prepare and distribute to the parties a writing setting
forth the Arbitration Panel’s finding of facts and conclusions of law relating
to the Dispute, including the reason for the giving or denial of any award. The
findings and conclusions and the award, if any, shall be deemed to be
confidential information.

 

  (f) The Arbitration Panel is instructed to schedule promptly all discovery and
other procedural steps and otherwise to assume case management initiative and
control to effect an efficient and expeditious resolution of the Dispute. The
Arbitration Panel is authorized to issue monetary sanctions against either party
if, upon a showing of good cause, such party is unreasonably delaying the
proceeding.

 

  (g) Any award rendered by the Arbitration Panel will be final, conclusive, and
binding upon the parties, and any judgment on such award may be entered and
enforced in any court of competent jurisdiction.

 

  (h) Each party will bear a pro rata share of all fees, costs, and expenses of
the arbitrators; and, notwithstanding any law to the contrary, each party will
bear all of the fees, costs, and expenses of his or its own attorneys, experts,
and witnesses. However, in connection with any judicial proceeding to compel
arbitration pursuant to this agreement or to enforce any award rendered by the
Arbitration Panel, the prevailing party in such a proceeding will be entitled to
recover reasonable attorneys’ fees and expenses incurred in connection with such
proceedings, in addition to any other relief to which such party may be
entitled.



--------------------------------------------------------------------------------

  (i) Nothing contained in the preceding provisions of this Paragraph 22 shall
be construed to prevent either party from seeking from a court a temporary
restraining order or other injunctive relief pending final resolution of a
Dispute pursuant to this Paragraph 22.

 

23. No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following the termination of his
employment by the Companies; and, except as expressly provided in subparagraphs
(b)(iv), (d)(i), and (d)(iv) of Paragraph 10, no amount, payment, or benefit due
the Executive under this agreement shall be reduced, suspended, or discontinued
if the Executive accepts such other employment.

 

24. Withholding of Taxes. The Companies may withhold from any amounts payable to
the Executive under this agreement all federal, state, and local taxes which are
required to be so withheld by any applicable law or governmental regulation or
ruling.

 

25. Validity. The invalidity or unenforceability of any provision or provisions
of this agreement shall not affect the validity or enforceability of any other
provision of this agreement, which other provision shall remain in full force
and effect; nor shall the invalidity or unenforceability of a portion of any
provision of this agreement affect the validity or enforceability of the balance
of such provision.

 

26. Counterparts. This document may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute a single agreement.

 

27. Headings. The headings of the paragraphs contained in this document are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this agreement.

 

28. Applicable Law. This agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Companies and the Executive have executed this agreement
on the day and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Neal C. Hansen

--------------------------------------------------------------------------------

    Neal C. Hansen, Chairman of the     Board and Chief Executive Officer CSG
SYSTEMS, INC., a Delaware corporation By:  

/s/ Neal C. Hansen

--------------------------------------------------------------------------------

    Neal C. Hansen, Chairman of the     Board and Chief Executive Officer    

/s/ John Bonde

--------------------------------------------------------------------------------

    John Bonde